NOTICE OF ALLOWABILITY
This action is in response to the Patent Trial and Appeal Board Decision on 02/26/2021 and Applicant’s amendments and remarks dated 03/09/2021. Claims 15-28 are pending and allowed.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The claims are allowed in view of the Patent Trials and Appeals Board Decision on 02/26/2021 wherein the rejections of claims 15-28 were reversed and the rejections of claims 29-38 were affirmed. Applicants’ canceled claims 29-38 in the amendments dated 03/09/2021. Thus all currently pending claims 15-28 are now allowed. 
Muller is seen to be the closest prior art, and as determined by the Board there is no motivation to modify the shape of Muller’s filling hole in view of Theodore, and therefore the claims are unobvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773